Citation Nr: 1820612	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  12-11 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant (Veteran) and spouse


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Air Force from November 1979 to December 1983.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In July 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record. 

In December 2014, the Board denied an initial compensable rating for bilateral hearing loss and remanded the TDIU appeal for issuance of a notice letter, request for completion of the VA Form 21-8940, and a VA examination by a vocational or similar specialist with subsequent readjudication of the appeal.  In an attempt to comply with remand directives, a notice letter was sent to the Veteran in January 2015, including a request for the Veteran to complete an enclosed VA Form 
21-8940; however, the Veteran did not respond to the January 2015 letter, and the March 2015 VA examination was performed by a VA psychologist rather than a vocational or similar specialist. 

In August 2016, the Board again remanded the TDIU appeal to ask the Veteran to complete the VA Form 21-8940 and schedule a VA examination by a vocational or similar specialist followed by readjudication of the appeal.  In October 2016, the Agency of Original Jurisdiction (AOJ) asked the Veteran to detail a full education and employment history on an enclosed VA Form 21-8940; however, the Veteran did not respond to the letter.  In January 2017, a VA medical opinion by an audiologist addressing how the hearing loss and tinnitus affect employability was obtained.  In March 2017, the Veteran underwent a VA hearing loss and tinnitus examination, and the VA examiner addressed the functional impact of hearing loss and tinnitus.  In May 2017, the appeal was readjudicated.  In consideration thereof, the Board finds that there has been substantial compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDINGS OF FACT

1.  For the entire TDIU rating period from October 5, 2010, the service-connected disabilities are bilateral hearing loss, rated at 0 percent from October 5, 2010 to March 29, 2017, and rated at 10 percent thereafter; and tinnitus, rated at 10 percent from July 6, 2012.  The combined disability rating is 0 percent from October 5, 2010 to July 6, 2012, 10 percent from July 6, 2012 to March 29, 2017, and 20 percent thereafter. 

2.  For the entire TDIU rating period from October 5, 2010, the Veteran was not unable to secure or follow a substantially gainful occupation as a result of the service-connected disabilities.


CONCLUSION OF LAW

The criteria for the award of a TDIU are not met or approximated for any period.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that a claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In the January 2015 notice letter sent prior to the initial denial of the claim, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once the benefits are established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided VA examinations in December 2011, January 2013, March 2015, August 2015, and March 2017.  A VA medical opinion was obtained in January 2017.  The collective VA examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiners and VA reviewer considered an accurate history of the claimed disability as provided through interview of the Veteran and review of the record.  The VA examiners performed thorough examinations.  For these reasons, the Board finds that the collective VA examination reports are adequate, and there is no need for further examination.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

TDIU Legal Criteria

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an rating of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability rating can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

It is provided further that the existence or degree of non-service-connected disabilities or previous unemployability status will be disregarded where the percentages referred to above for the service-connected disability or disabilities are met and, in the judgment of the rating agency, such service-connected disabilities render a veteran unemployable.   Id.

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.   A veteran's employment history, his or her educational and vocational attainment, as well as his or her particular physical disabilities are to be considered in making a determination on unemployability.

In order for a veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his or her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  


TDIU Analysis

For the entire TDIU rating period from October 5, 2010, the service-connected disabilities are bilateral hearing loss (rated at 0 percent from October 5, 2010 to March 29, 2017, and 10 percent thereafter) and tinnitus (rated at 10 percent from July 6, 2012).  The combined disability rating is 0 percent from October 5, 2010 to July 6, 2012, 10 percent from July 6, 2012 to March 29, 2017, and 20 percent thereafter. 

From October 5, 2010 to July 6, 2012, the only service-connected disability of bilateral hearing loss is not rated at 60 percent or higher.  From July 6, 2012, there are two or more service-connected disabilities, but no disability rated at 40 percent or higher, and no combined rating is 70 percent or higher; therefore, the threshold percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16(a) are not met for any period.  

Although the Veteran has not met the threshold percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) for the TDIU rating period on appeal, he may otherwise be entitled to a TDIU under 38 C.F.R. § 4.16(b) for the period if the evidence shows that he is unable to secure or follow a substantially gainful occupation as a result of the service-connected disabilities.  38 C.F.R. § 4.16(b).  VA regulations provide that, where a veteran is unemployable by reason of service-connected disabilities but fails to meet the combined rating percentage standards under 38 C.F.R. 
§ 4.16(a), the case must be submitted for consideration of a TDIU under the provisions of 38 C.F.R. § 4.16(b) (2017).

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the service-connected disabilities were of sufficient severity so as to preclude substantially gainful employment for any period.  At the Board hearing, the Veteran reported that he was not employed at that time; however, at the subsequent March 2015 VA examination, the Veteran reported a history of steady employment as a factory worker and current full-time employment as an air conditioner technician with plans to continue the employment until retirement.  There is no indication in the record that the Veteran's March 2015 report of past steady employment as a factory worker and current full-time employment as an air conditioning technician are not credible, so it is of significant probative value.

Although VA has repeatedly asked the Veteran to complete the VA Form 21-8940 and provide his full employment and educational history during the rating period, he has not provided the information.  The Veteran has provided no evidence to show that his employment status has changed since the March 2015 VA examination.  The work and educational history reported by the Veteran, considered together with VA examination findings throughout the rating period, this evidence show that the symptoms and functional impairment associated with the service-connected hearing loss were manifested by no more than moderate to moderately-severe left ear hearing loss and mild/moderate sloping to moderately-severe right ear hearing loss, and that tinnitus was manifested by ringing of the ears primarily at night.  The evidence shows a history of steady employment as a factory worker and current full-time employment as an air conditioning technician.  Such evidence weighs against finding that the service-connected disabilities have rendered the Veteran unemployable, notwithstanding the Veteran's report of a period of unemployment at the Board hearing; therefore, the Board finds that the service-connected disabilities were not sufficiently incapacitating so as to preclude substantially gainful employment to warrant a TDIU for any period.  


ORDER

A TDIU is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


